837 S.W.2d 73 (1992)
Valorie W. DAVENPORT
v.
The Honorable Carolyn GARCIA.
No. D-1558.
Supreme Court of Texas.
April 14, 1992.

ORDER
Relator's request for emergency relief is granted in part and the writ of mandamus is conditionally granted in part. The trial court is ordered to vacate its oral "gag order" of August 23, 1991 and its Protective Order of September 11, 1991. The remaining issues raised by the petition for writ of mandamus remain under consideration by this court, and opinions will follow this order on all matters raised in the petition for writ of mandamus.
PHILLIPS, C.J., not sitting.